DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claim listing of 12/18/20 has been entered; no amendments are indicated. Claims 1-3, 5-8, 11-15 and 19-24 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-3, 5-8, 11-15, 19 and 20, in the reply filed on 12/18/20 is acknowledged. Claims 21-23 (Invention II) and 24 (Invention III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of an IL-12-Fc protein species comprising (a) IL-12p40 E59K, (b) IL-12p35 wild-type and (c) Fc domain mutations L368D/K370S and S364K/E375Q is also acknowledged. Applicants indicate that claims 1-3, 5-7, 11-15, 19 and 20 encompass the elected species. However, claim 6 is directed to a "variant IL-12p35 subunit", which does not read on wild-type IL12p35, claims 13-15 are directed to Fc domain mutations that differ from the elected species, and claim 19 is directed to IL-12p40 mutations that differ from the elected species. Therefore, claims 6, 8, 13-15 and 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
In view of the lack of prior art found with respect to a species of IL-12p40 including a E59K mutation, examination has been extended to the following species: mature IL-12p40 (which is a "variant" as compared to the precursor) sequence, and mutations K258E, K260E and K264E. However, in accord with Markush-type claim practice in accord with MPEP 803.02, the prior art search has not been extended unnecessarily to cover all nonelected species.
Claims 1-3, 5, 7, 11, 12 and 20 are under consideration, as they read upon the elected species.

Note
	As a courtesy, the following informalities are noted in withdrawn claims that will necessitate an objection to the claim in the event of rejoinder:
	In claim 8, line 1, "claim7" lacks a space; i.e., it should be "claim 7".
In claim 15, line 2, "claim1" lacks a space; i.e., "claim 1".
In each of claims 14, 15 and 19, line 1 of each claim, the phrase "any one of" should be deleted as there is only one parent claim; i.e., claim 1.

Claim Objections
Claim 20 is objected to because of the following informalities:
In claim 20, line 2, "any one of" should be deleted as there is only one parent claim; i.e., claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7, 11, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

does not reasonably provide enablement for 
A heterodimeric Fc fusion protein according to claim 1.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention is a heterodimeric IL-12 protein, wherein each subunit of IL-12 is fused to the N-terminus of an Fc domain, and wherein the two Fc domains comprise mutations to promote heterodimerization. The instant specification teaches that modified IL-12-Fc fusions are useful for treatment of cancer; see Abstract. In claim 1, the first fusion protein comprises "a variant IL-12p40 subunit domain", and the second fusion protein comprises "an IL-12p35 subunit domain", which encompassed both wildtype and variant domains. The specification teaches that the term "variant" means "a protein that differs from that of a parent protein by virtue of at least one modification" (¶ 498, published application), and further teaches that such variants include, but are not limited to, those with up to about 70 amino acid modifications. In support of the claimed genus, the specification teaches a number of point mutations that 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions [see Wells (1990) “Additivity of Mutational Effects in Proteins.” Biochemistry 29(37): 8509-8517; Ngo et al (1995) “The Protein Folding Problem and Tertiary Structure Prediction, Chapter 14: Computational Complexity Protein Structure Prediction, and the Levinthal Paradox” pp. 492-495]. However, Applicants have not providing guidance corresponding in scope to the claimed genus of "variants" to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. 
Although the specification outlines art-recognized procedures for producing variants, this is not adequate guidance as to the nature of active variants that may be Genome Research 10:398-400; Skolnick et al (2000) “From gene to protein structure and function: novel applications of computational approaches in the genomic era.” Trends in Biotech. 18(1): 34-39; Doerks et al (1998) “Protein annotation: detective work for function prediction.” Trends in Genetics 14(6): 248-250; Brenner (1999) “Errors in genome annotation.” Trends in Genetics 15(4): 132-133].
	Due to the large quantity of experimentation necessary to generate the large number of IL-12p40 and IL-12p30 variants encompassed by the claims and to screen the same for activity in treatment of cancer, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity beyond the disclosed and tested point mutations, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al, WO 2018030806, published 2/15/18, filed 8/10/17 and claiming priority to 8/10/16 (cited on the 9/1/20 IDS). The earliest date to which the instant application claims priority is 10/3/18.
The ‘806 publication is a publication of PCT/KR2017/008676, which entered the U.S. Stage (371) as application 16/323,839, published as U.S. Patent Application Publication 20190169252. Thus, while the ‘806 publication is in Korean, the ‘252 publication provides an English-language translation, and the paragraph numbers referred to below are from the '252 publication.
Claim 1 encompasses a heterodimeric Fc fusion protein comprising (1) a variant IL-12p40 subunit domain fused to the N-terminus of a first Fc domain, and (2) a variant IL-12p35 subunit domain fused to the N-terminus of a second Fc domain, and wherein the Fc domains each comprise modifications promoting heterodimerization. The instant specification teaches that the term "variant" means "a protein that differs from that of a parent protein by virtue of at least one modification" (¶ 498, published application). Examples of modifications include additions, deletions or substitutions (¶ 498).
'806 teaches a heterodimeric fusion protein "comprising a first Fc region and a second Fc region of an immunoglobulin Fc pair and a physiologically active protein composed of two or more different subunits, wherein one or more subunits of the physiologically active protein are linked separately to one or more ends of the N-terminus or C-terminus of the first Fc region and/or the second Fc region, and CH3 domains of the first Fc region and the second Fc region are mutated so as to promote the heterodimeric Fc formation" (Abstract). '806 further teaches an example of such 
Claim 5 encompasses a heterodimeric fusion protein of claim 1 wherein the variant IL-12p40 is at least 90% identical to SEQ ID NO: 4, which is the human IL-12p40 subunit mature form. '806 further teaches use of the mature form of human IL-12; e.g., ¶ 175. As such, the teachings of '806 also anticipate claim 5.
Claim 12 encompasses a protein of claim 1 wherein either the IL-12p40 or the IL-12p35 subunit domain is linked to the respective Fc domain by a linker. '806 further teaches use of a "flexible peptide linker" to join the p35 subunit to the Fc domain; e.g., ¶ 175. As such, the teachings of '806 also anticipate claim 12.
Claim 20 is directed to a composition comprising the protein of claim 1 for use in treating cancer in a subject. The recitation of "for use in treating cancer in a subject" has been considered in the context of the entire claim, and in interpreted as an intended use for the composition because it does not result in structural difference between the claimed composition and one taught by the prior art. See MPEP 2111.02. As such, this intended use does not distinguish the claimed composition from a prior art composition comprising the components. '806 further teaches compositions comprising proteins of the invention; e.g., ¶ 25. As such, the teachings of '806 also anticipate claim 20. It is noted that '806 does further teach that the compositions are for therapeutic diseases, particularly cancer; e.g., ¶ 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al, WO 2018030806, published 2/15/18, filed 8/10/17 and claiming priority to 8/10/16 (cited on the 9/1/20 IDS), as applied to claim 1 above, and further in view of Webster et al, U.S. Patent Application Publication 2007/0154453, published 7/5/2007 (cited on the 9/1/20 IDS). 
Claim 2 limits the heterodimeric fusion protein of claim 1 ton one wherein the IL2p40 subunit has one or more amino acid substitutions selected from a group including K258E, K260E, and K264E. 
The teachings of '806 that anticipate claim 1 are set forth above. '806 does not further teach the mutations specified in claim 2.
The '453 publication teaches mutations in IL-12p40 to "eliminate the protease site between positions Lys260 and Arg261", resulting in "improved stability" (Abstract). The mutations include substitutions in the lysines at one or more of positions 258, 260 and 264, aka K258, K260 and K264; e.g., ¶ 12. The substitutions are taught to be replacement with non-basic amino acids; e.g., ¶ 11. The group of non-basic amino acids to use includes glutamine (Glu, or E in the one letter code); e.g., ¶ 68. Thus, '453 teaches each of the K258E, K260E and K264E mutations in IL-12p40 recited in claim 2.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the heterodimeric fusion protein taught by '806 and mutate the IL-12p40 subunit to include one or more of the K258E, K260E and K264E substitution mutations as taught by '453. The person of ordinary skill in the art would have been motivated to make such a change in order to take advantage of the improvements taught by '453 for such mutations; specifically, improved stability. The person of ordinary skill in the art would have a had reasonable expectation of success in making the modified heterodimeric fusion protein because introducing 
Claim 7 encompasses a heterodimer fusion protein of claim 1 wherein the IL-2p40 variant is one with altered affinity for the IL-12 receptor complex. The instant specification teaches that the K258E and K260E mutations have reduced affinity with respect to IL-12R (¶ 920), and further teaches the same for the K264E mutation (¶ 927). As such, the modified fusion protein of '806 in view of '453 over which claim 2 is obvious would inherently also meet the limitations of claim 7.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al, WO 2018030806, published 2/15/18, filed 8/10/17 and claiming priority to 8/10/16 (cited on the 9/1/20 IDS), as applied to claim 1 above, and further in view of Moore et al, U.S. Patent Application Publication 2014036426, published 12/11/14 (cited on the 7/22/20 IDS). 
Claim 11 encompasses a heterodimeric fusion protein of claim 1, wherein the modification promoting heterodimerization are selected from a group including that found in the elected species under consideration, L368D/K370S and S364K/E357Q. 
The teachings of '806 that anticipate claim 1 are set forth above. While '806 teaches that the Fc regions are mutated to promote Fc heterodimerization, '806 does not further teach the specific Fc mutations specified recited in claim 11. '806 further teaches that "[a]ntibody heterodimeric Fc technology" was known in the prior art, citing the work of "many multinational pharmaceutical companies" (¶ 6). 
'426 teaches heterodimeric proteins, including Fc fusion proteins; e.g., ¶ 81. The fusion partners of the fusion proteins include cytokines, ¶ 14, including IL-12, ¶ 21. The Fc domains include variant domains where "one of the first and the second variant Fc domains comprises the amino acid substitutions 364K/E357Q and the other of comprises the amino acid substitutions 368D/370S" (¶ 15), which are the same 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the heterodimeric fusion protein taught by '806 and substitute the Fc mutations with those taught by the '426 publication, specifically L368D/K370S and S364K/E357Q. Such a substitution represents a simple substitution of one known equivalent element (Fc mutations promoting heterodimerization) for another to obtain predictable results. The results are predictable in view of each reference separately demonstrating the ability of the Fc mutations to promote heterodimerization. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).



Conclusion
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646